DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 - 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 18, 2021.
Applicant's election with traverse of Group II (claims 9 – 12) in the reply filed on October 18, 2021 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the machine of Group I.  This is not found persuasive because Bonomi (U.S. Patent Number 4,885,836) teaches the machine of Group I, as explained below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the drilling tool” in the fifth paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘piercing tool,’ previously set forth in the claim.
Claims 2 and 3 each recite the limitation “a direction transverse to the piercing axis.” It is unclear as to whether Applicant intends the limitation to refer to the ‘direction transverse to the piercing axis’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘direction,’ separate and independent from the ‘direction transverse to the piercing axis’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to refer to the ‘direction transverse to the piercing axis’ previously set forth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 13 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonomi (U.S. Patent Number 4,885,836).
As to claim 1, Bonomi teaches a machine for riveting parts (abstract) comprising: a piercing tool which as a piercing axis (figure 3, element 33 being the ‘piercing tool’; column 7, lines 31 – 36); an upper support member, called an upper sheet clamp, and a lower support member, called a lower sheet clamp, mounted movable relative to each 
As to claim 2, Bonomi teaches that the upper riveting tool is movable along the direction transverse to the piercing axis, so as to come to face the passage orifice of the upper sheet clamp, to be able, once the piercing orifice of the parts has been provided, to put in place a rivet in the piercing orifice (figure 1, axes Y1; column 4, lines 47 – 68). 
As to claim 3, Bonomi teaches that the upper riveting tool and the piercing tool are carried by a support structure, called a riveting tool carriage, the machine further comprising a motorized displacement system of the riveting tool carriage along the direction transverse to the piercing axis (figures 1, 3, and 13, element R1 being the ‘riveting tool carriage’ and left element 22 being the ‘motorized displacement system of the riveting tool carriage’; column 4, lines 67 – 68).
As to claim 4, Bonomi teaches that the upper sheet clamp is carried by a support structure, called a head carriage, which also carries the riveting tool carriage (figure 3 and 13, element 23 being the ‘head carriage’), and wherein the machine comprises a motorized displacement system of the head carriage along the direction transverse to the piercing axis (figures 3 and 13, element 23; column 4, lines 60 – 62). Examiner notes that this can be found because Bonomi teaches the head carriage having a rotation about the illustrated A-axis (figures 3 and 13, axis A; column 4, lines 60 – 62), which would act to move the head carriage in a general direction of the ‘direction transverse to the piercing axis.’
As to claim 5, Bonomi teaches that the machine comprises a support structure, call a lower carriage, of the lower sheet clamp and of the lower riveting tool (figures 1, 9, and 15, element R2 being the ‘lower carriage’), and a motorized displacement system of the lower carriage along a direction transverse to the piercing axis (figure 1, right 
As to claim 6, Bonomi teaches a chassis and a motorized movement system of the lower sheet clamp relative to the chassis (figures 1 and 9 – 12, right element 20 being the ‘chassis’ and right element 22 being the ‘motorized movement system of the lower sheet clamp,’ figure 10 illustrating the ‘inactive position of the upper clamp’ and figures 11 and 12 illustrating the ‘clamping position’; column 4, lines 49 – 54 and 67 – 68 and column 8, line 42 – column 9, line 5).
As to claim 7, Bonomi teaches that the piercing tool comprises a drilling spindle (figure 3, element 33; column 7, lines 31 – 36).
As to claim 13, the machine of Bonomi is adapted to the riveting of parts which are metal sheets (abstract).
As to claim 14, Bonomi teaches that the motorized movement system of the lower sheet clamp is adapted to move the lower sheet clamp relative to the chassis along a direction parallel to the piercing axis between the inactive position and the clamping position (figures 1 and 9 – 12, right element 22, element 55, and right element 20; column 8, line 42 – column 9, line 5).
As to claim 15, the discussion of claim 3 is incorporated herein.
As to claim 16, the discussion of claim 4 is incorporated herein.
As to claims 17 - 19, the discussion of claim 5 is incorporated herein.
As to claim 20, the discussion of claim 6 is incorporated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonomi as applied to claim 1 above, and further in view of Kellner (U.S. Patent Number 6,072,583).
As to claim 8, Bonomi teaches that the upper riveting tool comprises a rod (figure 13, element 73 being the ‘rod’; column 12, lines 57 – 62), and in that the machine comprises a motorized displacement system of the rod of the upper riveting tool configured to move an end of the rod between a first position, called high position, 
However, while Bonomi teaches the machine holding the rivet against the rod (figure 13, elements 65 and 73; column 12, lines 57 – 62), Bonomi does not teach how the rivet is held against the rod. Kellner teaches a machine for riveting parts (abstract), comprising a rivet holding and setting tool, called an upper riveting tool (figures 2 and 3, element 26 being the ‘upper riveting tool’; column 2, lines 64 – 67), wherein the upper riveting tool comprises a rod (figure 3, element 100 being the ‘rod’; column 5, lines 9 – 16) and the machine holds the rivet against the rod (figures 3, elements 100 and 80; column 5, lines 9 – 24). Specifically, Kellner teaches that the rivet is held against the rod by two jaws located on either side of an axis of the rod (figure 3, elements 82 and 84 being the ‘jaws’; column 5, lines 5 – 24). It would have been obvious to one skilled in the art hold a rivet against a rod, as taught by Bonomi, via two jaws located on either side of an axis of the rod, as taught by Kellner, because Kellner teaches that use of jaws is a reliable and secure method of holding a rivet against the rod (figure 3, elements 82, 84, and 80; column 5, lines 5 – 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726